Name: Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by French and German intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 5 . 83 Official Journal of the European Communities No L 138/63 COUNCIL REGULATION (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by French and German intervention agencies Whereas certain detailed rules relating to the accep ­ tance of delivery of the product and the transfer of responsibilities in that respect should be laid down subsequently ; Whereas provisions should be adopted for entering this measure in the accounts in accordance with the procedure provided for in Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the Euro ­ pean Agricultural Guidance and Guarantee Fund, Guarantee Section (6), as last amended by Regulation (EEC) No 1262/82 0, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), and in particular Article 8 (3) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (5), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission , Whereas , as a result of the combined effect of the magnitude of the Community output of cereals in 1982 and the reduction in outlets on the world market, an appreciable increase in stocks of common wheat is expected in the Community's main producing Member States at the end of the 1982/83 marketing year ; whereas this situation could cause collection difficulties on the arrival of the 1983/84 cereals ' harvest and an obstruction of the intervention machinery by virtue of the lack of storage capacity available in the Member States in question ; whereas, in order to prevent this state of affairs adversely affec ­ ting the balance of the market, it is necessary to take appropriate measures to reduce part of those stocks at the earliest opportunity ; Whereas, in view of the shortage of fodder grain in some regions of Italy, the United Kingdom and Ireland, the Italian Republic, the United Kingdom and Ireland have applied to the Commission for the transfer of cereals from Community countries in surplus to deficit regions in their territory ; whereas, in view of the situation described above , common wheat held in intervention storage in France and the Federal Republic of Germany should be transferred for use in animal feed in the regions in question ; HAS ADOPTED THIS REGULATION : Article 1 1 . The French intervention agency shall hold 450 000 tonnes of common wheat at the disposal of the Italian intervention agency. 2 . The German intervention agency shall hold 50 000 tonnes of common wheat at the disposal of the United Kingdom intervention agency, and 50 000 tonnes at the disposal of the Irish intervention agency. 3 . The Italian , United Kingdom and Irish interven ­ tion agencies shall accept delivery of this common wheat before 1 July 1983 and shall ensure that it is transported to the regions specified, in accordance with the provisions contained in paragraph 6, before 1 August 1983 . They shall ensure that it is disposed of in animal feed before 1 August 1984 . The common wheat shall comply with the require ­ ments laid down by Regulation (EEC) No 2062/81 (8). 4 . Without prejudice to special provisions adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, the resale of the product referred to in paragraph 1 shall be carried out in accordance with Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (9). 5 . Contracts to carry the product shall be awarded by tendering procedure . Mobilization shall be carried out under the most favourable transport conditions . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 164, 14 . 6 . 1982, p. 1 . (6) OJ No L 216 5 . 8 . 1978 , p. 1 . 0 OJ No L 148 , 27 . 5 . 1982, p. 1 . (8) OJ No L 201 , 22 . 7 . 1981 , p. 6 . 9 OJ No L 202, 9 . 7 . 1982, p. 23 . (3) OJ No L 94, 28 . 4 . 1970, p . 13 . (*) OJ No L 367, 31 . 12 . 1980, p . 87 . (Ã  OJ No L 130 , 19 . 5 . 1976, p . 9 . No L 138/64 Official Journal of the European Communities 27. 5 . 83 paragraph 1 with the quantities of common wheat of which they have taken delivery, valued at zero, and shall value them at the end of each month at the price fixed pursuant to Article 8 of Regulation (EEC) No 1883/78 for stock carried forward to the financial year in question . 3 . The transport costs of the quantities of common wheat referred to in Article 1 shall be entered in the accounts referred to in paragraph 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 6 . The procedure for applying this Regulation , in particular as regards transport and the quality control of the product in question, shall be adopted in accor ­ dance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 2 1 . The French and German intervention agencies shall debit the accounts referred to in Article 4 of Regulation (EEC) No 1883/78 with the quantities of common wheat transferred, valued at zero. 2 . The Italian , United Kingdom and Irish interven ­ tion agencies shall credit the accounts referred to in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1983 . For the Council The President I. KIECHLE